Citation Nr: 1008623	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  09-45 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a heart disability.  

3.  Entitlement to service connection for a right leg 
neurological disability (right leg disability).  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to July 
1976 and from July 1976 to December 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  


FINDING OF FACT

In February 2009, prior to the promulgation of a decision in 
the appeal, the Veteran submitted a writing in which he 
stated that he wanted to withdraw his appeal as to all 
issues.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal 
pertaining to entitlement to service connection for 
connection for back, heart, and neurological right leg 
disabilities and pertaining to a TDIU, have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing, or at a hearing, at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2009).

In a writing signed by the Veteran and received by VA in 
February 2009, the Veteran stated that he wished to withdraw 
his appeal as to all issues.  Thus, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and the appeal is 
dismissed.

ORDER

The appeal is dismissed.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


